               Case 4:20-cr-00014-LGW-CLR Document 11-1 Filed 02/26/20 Page 1 of 1


                            4:20cr14 USA v. Sharon Ann Walton
                                               NOTICE TO COUNSEL


 Thisform
This  form should
           should bebe
                     completed and FILED
                       completed         no later than
                                   and E-FILED      no 15 daysthan
                                                       later   after APRIL
                                                                     government response.
                                                                             9, 2015.
          Before proceeding with the scheduled motions hearing in this case, the Court directs counsel for the
      parties to answer the following inquires.

          1.     Have all of your pretrial motions been satisfied or otherwise resolved?

          2.    Please list any unresolved motions which require a ruling by the Court and indicate whether
          argument is requested and/or whether an evidentiary hearing is required.

          3.     The Court will schedule a hearing on any unresolved motion(s).

          4.     Motions not listed will be deemed resolved or waived.
                                                                                                       Evidentiary
 Nature of Motion                                                                          Argument    Hearing
                                                                           Doc #           Requested   Required

(1)                                                                         _____

(2)                                                                         _____

(3)                                                                         _____

(4)                                                                         _____

(5)                                                                         _____

(6)                                                                         _____

(7)                                                                         _____

(8)                                                                         _____

(9)                                                                         _____

(10)                                                                        _____



                      Print Attorney’s Name                                   Print Defendant’s Name



          NOTE: Use the "Notice to Counsel Response" event when e-filing this form.
